UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6322



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MELVIN ANTONIO BURL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (CR-99-176; CA-03-444-02)


Submitted:   June 9, 2005                  Decided:   June 16, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Melvin Antonio Burl, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Melvin Antonio Burl seeks to appeal the district court’s

order finding that he failed to timely file his 28 U.S.C. § 2255

(2000) motion.    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).      If the district court’s

final judgment or order is not set forth on a separate document,

the notice of appeal must be filed within 150 days of the judgment

or order under Fed. R. App. P. 4(a)(7)(A)(ii).         These appeal

periods are “mandatory and jurisdictional.”    Browder v. Director,

Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

January 27, 2004.   The notice of appeal was filed on February 28,

2005.*   Because Burl failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss



     *
      The envelope containing Burl’s notice of appeal indicates
that he delivered the notice to prison officials for mailing on
February 29, 2005, which we have interpreted as February 28, 2005.
See Houston v. Lack, 487 U.S. 266 (1988).

                                - 2 -
the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 3 -